PER CURIAM:
The claimants, Gregory Sellards and Linda Sellards, seek an award of $196.19 from the respondent, Division of Highways, for damage to the windshield of their 1984 Oldsmobile. the damage occurred on December 30, 1994, while the claimants were traveling east on Route 33 in Jackson County. During the drive, a stone struck the claimants’ vehicle while they were passing a tuck. According to Mr. Sellards, the pavement was covered with loose gravel, and the stone which struck the vehicle was the size of a quarter. The claimants allege that the respondent failed to remove the loose gravel from the roadway upon completion of maintenance work.
As a result of the incident, the windshield of the vehicle was broken and the chrome trim around the windshield was bent. The cost to repair the windshield was $160.44 and the damage to the chrome trim was estimated to be $35.45 for a total amount claimed of $196.19.
Bill McVay, a County Supervisor for the respondent, is responsible for maintaining the roads in a safe condition for motorists in Jackson County. According to Mr. McVay, road crews for the respondent repaired the berm and shoulder along Route 33 during December 27, 28, and 29, 1994. As part of this work, loose gravel was placed along the edge of the pavement. Then the gravel was graded and compacted to fill any holes or low places. After the gravel was compacted, any excess gravel was swept off the pavement surface. Mr. McVay also testified that he was unaware of any problems along Route 33 prior to the claimants’ accident.
In West Virginia, the respondent has a duty to use reasonable care and diligence in maintaining roadways under all circumstances. Hobbs v. Dept. of Highways, 13 Ct. Cl. 27 (1979). The facts in this claim indicate that the respondent failed to remove the excess gravel from Route 33 after maintenance crews repaired the berm. The Court finds that the respondent should have been aware of this problem and could have prevented it through the exercise of reasonable diligence. Therefore, the Court makes an award to the claimants in the amount of $196.19.
Award of $196.19.